internal_revenue_service u i l reasury department of the washington dc contact person lelepnone number mm nests i bap ra t2 mar oc attn legend statute p statute q bis state a plan x plan y employer m resolution n forma t t n o t t a y a r group n employees dear this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x and plan y the following facts and re presentations have been submitted by your authorized representative you represent that state a has estabi under sec_401 of the code inclu unit political_subdivision in state a and the state a general assembly enacted ished various pension plans that are qualified ding plan x and plan y employer m is a component currently participates in plan x and plan y in legislation which permits employers to pick-up page mandatory employee contributions paid to plan x and pian y so that these contributions may be exempt from federal tax under sec_414 of the code bill s which was passed by the state a general assembly and signed into law by the governor of state a in opened participation in the contributory pension benefit feature of plan x and plan y to all governmental units that offer plan x and plan y benefits to their personnel including employer m pursuant to form a dated date employer m irrevocably elected effective date to begin participating in plan x and plan y in accordance with statute p and statute q for the benefit of the group n employees to effectuate its participation in the contributory pension benefit feature of plan x and plan y employer m adopted resolution n on date resolution n provides that employer m shall pick-up the mandatory retirement contribution required to be made by the group n employees and will consider this amount as an employer_contribution for federal tax purposes only and therefore no group n employee will have access to these funds furthermore the group n employee contributions will be paid_by employer m in lieu of such contributions being paid_by the group n employee the group n employee will not have the option of receiving the pick-up contribution in cash instead of having the contributions paid to plan x or plan y based on the aforementioned facts you request the following rulings the amounts picked up by employer m on behalf of the group n employees shall not be considered gross_income to the group n employees on whose behalf the pick up is made the employee contributions picked up by employer m although designated as employee contributions are treated as employer contributions for federal_income_tax purposes where employer m picks up these contributions through a reduction in salary the amounts picked up by employer m are treated as employer contributions and will not constitute wages under sec_3401 of the code for federal_income_tax withholding purposes the above rulings apply whether the pick up is made through a reduction in salary through an offset against future salary increases or a combination of both sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 a established by a state government or a political_subdivision thereof and are picked up by the employing unit page -3- the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will pick up the mandatory retirement contributions required to be made by the group n employees to plan x and plan y in lieu of such contributions being paid_by the group n employees under resolution n the group n employees participating in plan x and plan y will not have access to these contributions and will not have the option of receiving the contributions in cash in stead of having such contributions paid to plan x and plan y accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group n employees who participate in plan x and plan y shall be treated as employer contributions and wiil not be includible in the group n employees' gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are page excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x and plan y for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date resolution n was signed or the date the pick-up is put into effect these rulings are based on the assumption that plan x and plan y will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 these rulings are directed only to the taxpayer who requested them sec_61 k of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office sincerely yours signed joyce b fond joyce e floyd manager ep technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice cc
